Exhibit 10.1

AMENDED AND RESTATED GUARANTY OF COLLECTION

THIS AMENDED AND RESTATED GUARANTY OF COLLECTION (this “Agreement”) is made as
of October 6, 2017 by PBF Energy Company LLC, a Delaware limited liability
company (the “Parent Guarantor”), to and in favor of PBF Logistics LP, a
Delaware limited partnership (“PBF Logistics LP”), and PBF Logistics Finance
Corporation, a Delaware corporation (“Finance Corp” and, together with PBF
Logistics LP, the “Issuers”) to provide a guarantee of collection, on the terms
set forth herein, for the benefit of the holders (the “Holders”) of the
Supported Debt (as hereinafter defined) and the Trustee under the Indenture
dated May 12, 2015 (collectively, as amended from time to time, the “Senior
Notes Indenture”) with respect to the $525 million aggregate principal amount of
the Issuers’ 6.875% senior notes due 2023 (together with any senior notes of the
Issuers with substantially identical terms that are issued to the Holders in
exchange for the notes pursuant to a registration statement under the Securities
Act of 1933, as amended, the “Supported Debt”).

RECITALS:

WHEREAS, the Parent Guarantor directly or indirectly owns certain limited and
general partnership interests in PBF Logistics LP and the stock of Finance Corp;

WHEREAS, the Issuers issued $350 million aggregate principal amount of their
6.875% senior notes due 2023 on May 12, 2015 pursuant to the Senior Notes
Indenture and entered into the Guaranty of Collection agreement dated as of
May 12, 2015 (the “Original Guaranty”) in connection therewith;

WHEREAS, the Issuers are issuing an additional $175 million aggregate principal
amount of their 6.875% senior notes due 2023 pursuant to a supplemental
indenture to the Senior Notes Indenture entered into on the date hereof;

WHEREAS, a portion of the proceeds of the Supported Debt has and will be used by
PBF Logistics LP to reduce a portion of the amounts currently outstanding under
the Revolving Credit Agreement (as hereinafter defined) and to make valuable
distributions to the Parent Guarantor in connection with transactions expected
to occur from time to time after the date hereof;

WHEREAS, the Issuers are members of an affiliated group of companies that
includes the Parent Guarantor;

WHEREAS, the Parent Guarantor has directly benefited and will continue to
directly benefit from the incurrence by the Issuers of the Supported Debt; and

WHEREAS, the Parent Guarantor and the Issuers desire to amend and restate the
Original Guaranty and enter into this Agreement and be bound by the terms and
conditions set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parent Guarantor hereby agrees as follows:

1.    Defined Terms. Capitalized terms used but not defined herein have the
meanings assigned to them in the Senior Notes Indenture, except that the
following terms shall have the following meanings:

(a)    “Finance Corp Acknowledgement Agreement” means the Amended and Restated
Acknowledgement and Indemnification Agreement, dated as of October 6, 2017 (as
amended, supplemented, restated or otherwise modified from time to time), by and
between PBF Logistics LP and Finance Corp.

(b)    “Holder Remedies” means all rights and remedies at law and in equity
(including, without limitation, any arising under the Senior Notes Indenture or
the Notes) that the Trustee or the Holders, as applicable, may have against any
Issuer Party or any other Person that has provided liens, guarantees or other
credit support in respect of the Supported Debt (and, in each case, their
respective property), other than Parent Guarantor, to collect, or obtain payment
of, the Supported Debt, including, without limitation, foreclosure or similar
proceedings (including, without limitation, against each Issuer Party and its
property), litigation and collection on all applicable insurance policies and
against all applicable property.

(c)    “Issuer Party” means each of PBF Logistics LP, Finance Corp, any of the
Guarantors and any other Person that has guaranteed any payment, granted any
lien or otherwise provided credit support with respect to the Supported Debt
(other than the Parent Guarantor).

(d)    “NAV Certificate” has the meaning set forth in Section 12(a) hereof.

(e)    “Revolving Credit Agreement” means that certain Revolving Credit
Agreement, dated as of May 14, 2014, among PBF Logistics LP, Wells Fargo Bank,
National Association, as Administrative Agent, Swingline Lender and an L/C
Issuer, Citigroup Global Markets Inc., as Syndication Agent, Deutsche Bank
Securities Inc., as Documentation Agent, and the other lenders party thereto (as
amended by that certain Increase Agreement, dated as of December 5, 2014, among
PBF Logistics LP, Wells Fargo Bank, National Association and the lenders party
thereto), including any related notes, guarantees, collateral documents,
instruments and agreements executed in connection therewith, and in each case as
amended, restated, modified, renewed, refunded, replaced or refinanced from time
to time.

2.    Guaranty. Subject to the terms and conditions set forth in this Agreement,
the Parent Guarantor hereby irrevocably, unconditionally, absolutely and
directly guarantees to the Holders and the Trustee, the full and prompt
collection of the principal amount due under the Supported Debt, but not any
accrued but unpaid interest thereon or any fees or other amounts of any kind
that shall be due to the Holders by the Issuers (the “Guaranteed Obligations”).

3.    Guaranty of Collection and Not of Payment. Notwithstanding any other
provision of this Agreement, this Agreement is a guaranty of collection and not
of payment, and the Parent Guarantor shall not be obligated to make any payment
with respect to the Guaranteed Obligations until each of the following is true:

(a)    the Issuers shall have failed to make a payment when the same shall be
due and owing to the Trustee and the Holders in respect of the Guaranteed
Obligations;

 

2



--------------------------------------------------------------------------------

(b)    the obligations under the Senior Notes Indenture, the Notes and any other
documents relating to the Supported Debt shall have been accelerated;

(c)    the Trustee and the Holders shall have exhausted all Holder Remedies
available to them; and

(d)    the Trustee and the Holders shall have been unable to collect the full
amount of the Guaranteed Obligations.

4.    Other Guarantees.

(a)    The Holders acknowledge that the Parent Guarantor has guaranteed and
provided credit support for other indebtedness owed by one or more of the Issuer
Parties that constitute recourse liabilities for which Parent Guarantor bears
the economic risk of loss within the meaning of Treasury Regulation 1.752-2, and
may provide guarantees in the future for additional indebtedness owed by such
parties or other Persons (“Other Guarantees”); provided that at the time of
entry by the Parent Guarantor of any such Other Guarantee and immediately
thereafter on a pro forma basis, the Parent Guarantor would be able to deliver
the NAV Certificate.

(b)    Notwithstanding anything to the contrary herein, upon written notice to
the Trustee (such notice an “Assignment and Assumption Notice”), the Parent
Guarantor shall be permitted to assign all, but not less than all, of its
obligations under this Agreement to any affiliate other than PBF Logistics LP or
any entity owned by PBF Logistics LP (any such permitted assignee, the “Assuming
Parent Guaranty Affiliate”), and the Assuming Parent Guaranty Affiliate shall be
permitted to assume all of Parent Guarantor’s obligations under this Agreement,
provided that (i) at the time of any such assignment and assumption the Assuming
Parent Guaranty Affiliate delivers an NAV Certificate, (ii) the Assuming Parent
Guaranty Affiliate delivers an assignment and assumption agreement and
(iii) unless otherwise agreed to by the Parent Guarantor in writing, following
such assignment and assumption the Parent Guarantor remains the sole partner of
PBF Logistics LP bearing the economic risk of loss with respect to the Supported
Debt pursuant to Treasury Regulations Section 1.752-2 for federal income tax
purposes. The Assignment and Assumption Notice shall set forth the name of the
Assuming Parent Guaranty Affiliate and include the NAV Certificate and such
other financial information as is reasonably necessary to support the NAV
Certificate.

5.    Notice. As a condition to the enforcement of this Agreement, the Parent
Guarantor shall have received written notice from the Holders of the
satisfaction of the conditions set forth in Section 3 above. Except for the
notice required under the preceding sentence, the Parent Guarantor hereby waives
notice of acceptance of this Agreement, demand of payment, presentment of this
or any instrument, notice of dishonor, protest and notice of protest, or other
action taken in reliance hereon and all other demands and notices of any
description in connection with this Agreement.

 

3



--------------------------------------------------------------------------------

6.    Absolute Obligation. Subject to the provisions of Sections 2, 3, 4 and 5,
the obligations of the Parent Guarantor hereunder shall be absolute and
unconditional and shall not be subject to any reduction, limitation, impairment
or termination for any reason, including, without limitation, any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any setoff, counterclaim, deduction, diminution, abatement, suspension,
reduction, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of any of the Supported Debt. Without limiting
the generality of the foregoing, subject to the provisions of Sections 2, 3, 4
and 5, the obligations of the Parent Guarantor hereunder shall not be released,
discharged, impaired or otherwise affected by any circumstance or condition
whatsoever (whether or not the Issuers, any other Issuer Party, the Parent
Guarantor, the Trustee, or any Holder has knowledge thereof) which may or might
in any manner or to any extent vary the risk of the Parent Guarantor or
otherwise operate as a release or discharge of the Parent Guarantor as a matter
of law or equity (other than the payment in full of all of the Supported Debt),
including, without limitation:

(a)    any amendment, modification, addition, deletion or supplement to or other
change to any of the terms of the Guaranteed Obligations or any provisions of
the Supported Debt, or any assignment or transfer of any thereof, or any
furnishing, acceptance, surrender, substitution, modification or release of any
security for, or guaranty of, any of the Guaranteed Obligations or the Supported
Debt;

(b)    any failure, omission or delay on the part of the Issuers or any other
Issuer Party to comply with any of the terms of the Supported Debt;

(c)    any waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements contained in the Supported Debt
or any delay on the part of the Trustee or the Holders to enforce, assert or
exercise any right, power or remedy conferred on the Trustee or the Holders in
the Supported Debt;

(d)    any extension of the time for payment of the principal of or premium (if
any) or interest on any of the Supported Debt, or of the time for performance of
any other obligations, covenants or agreements under or arising out of the
Supported Debt or the extension or the renewal thereof;

(e)    to the extent permitted by applicable law, any voluntary or involuntary
bankruptcy, insolvency, reorganization, moratorium, arrangement, adjustment,
readjustment, composition, assignment for the benefit of creditors,
receivership, conservatorship, custodianship, liquidation, marshaling of assets
and liabilities or similar proceedings with respect to the Issuers, any other
Issuer Party or the Parent Guarantor or any other Person or any of their
respective properties or creditors, or any action taken by any trustee or
receiver or by any court in any such proceeding (including, without limitation,
any automatic stay incident to any such proceeding);

(f)    any limitation, invalidity, irregularity or unenforceability, in whole or
in part, limiting the liability or obligation of the Issuers or any other Issuer
Party in respect of the Supported Debt or any security therefor or guarantee
thereof or the Trustee’s or the Holders’ recourse to any such security or
limiting the Trustee’s or the Holders’ right to a deficiency judgment against
the Issuers, any other Issuer Party, the Parent Guarantor or any other Person;
and

 

4



--------------------------------------------------------------------------------

(g)    any other act, omission, occurrence, circumstance, happening or event
whatsoever, whether similar or dissimilar to the foregoing, whether foreseen or
unforeseen, and any other circumstance which might otherwise constitute a legal
or equitable defense, release or discharge (including the release or discharge
of the liabilities of a guarantor or surety or which might otherwise limit
recourse against the Issuers, any other Issuer Party, the Parent Guarantor or
any other Person, whether or not the Issuers, any other Issuer Party, the Parent
Guarantor, the Trustee or the Holders have notice or knowledge of the
foregoing).

7.    Waiver of Subrogation. To the extent that the Parent Guarantor shall have
made any payments under this Agreement, until the Supported Debt has been paid
in full, the Parent Guarantor hereby waives (a) any and all rights of
subrogation, reimbursement, exoneration, contribution, or indemnification that
the Parent Guarantor may now or hereafter have against the Issuer Parties or any
other Person (including, without limitation, any co-borrower, co-obligor,
guarantor, grantor or pledgor of collateral, general partner or other partner)
with respect to any of the Supported Debt, and (b) any and all rights to
participate in any claim or remedy of the Trustee or the Holders or any trustee
on behalf of any such Person against the Issuer Parties or any other Person
(including, without limitation, any co-borrower, co-obligor, guarantor, grantor
or pledgor of collateral, general partner or other partner) whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from any of the
Issuer Parties or any such other Person, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right. Notwithstanding anything to the contrary
contained herein, nothing herein shall prevent the Issuer Parties from making
payments (including, without limitation, Restricted Payments) or other transfers
to the Parent Guarantor to the extent permitted under the Senior Notes
Indenture.

If any amount is paid to the Parent Guarantor in violation of the foregoing
limitation, then such amount shall be held in trust for the benefit of the
Trustee and the Holders and paid to the Holders pursuant to the terms of the
Indenture to reduce the amount of the applicable Supported Debt, whether matured
or unmatured. This provision will inure to the benefit of and will be
enforceable by the Trustee, the Holders, each of the Issuer Parties and any
other Persons liable on the Supported Debt, and their successors and assigns,
including any trustee in bankruptcy or debtor-in-possession.

8.    Continuity of Supported Debt; Bankruptcy or Insolvency.

(a)    This Agreement and the guaranty of collection contained herein is a
continuing and irrevocable guaranty of collection of all Guaranteed Obligations
now or hereafter existing and shall remain in full force and effect until the
Guaranteed Obligations have been paid in full. Upon payment in full of all of
the Guaranteed Obligations, this Agreement shall terminate and be of no further
force and effect.

 

5



--------------------------------------------------------------------------------

(b)    The Parent Guarantor acknowledges and agrees that the Parent Guarantor’s
obligations hereunder shall apply to and continue with respect to any amount
paid to the Trustee and the Holders on the Guaranteed Obligations which is
subsequently recovered from the Trustee or the Holders for any reason whatsoever
(including, without limitation, as a result of any bankruptcy, insolvency or
fraudulent conveyance proceeding), notwithstanding the fact that the Guaranteed
Obligations may have been previously paid in full or this Agreement terminated,
or both.

9.    No Waiver. No delay or omission on the part of the Trustee or any of the
Holders in exercising any rights hereunder shall operate as a waiver of such
rights or any other rights, and no waiver of any right on any one occasion shall
result in a waiver of such right on any future occasion or of any other rights;
nor shall any single or partial exercise of any right hereunder preclude any
other or further exercise thereof or the exercise of any other right.

10.    Subsequent Guaranties. No subsequent guaranty by the Parent Guarantor or
any other Person of the Guaranteed Obligations shall be deemed to be in lieu of
or to supersede this Agreement and the guaranty of collection contained herein,
unless otherwise expressly provided therein.

11.    Covenants of PBF Logistics LP.

(a)    Repayment or Refinancing of Supported Debt. Without the prior written
consent of the Parent Guarantor, PBF Logistics LP shall not be entitled to
(i) repay or prepay any principal amount of the Supported Debt or (ii) refinance
through an exchange offer or otherwise all or any portion of the Supported Debt,
unless, in the case of clause (ii) above, PBF Logistics LP (x) simultaneously
replaces the Supported Debt with at least an equivalent amount of new
indebtedness (such new indebtedness, the “Refinancing Supported Debt”) with
substantially similar covenants providing for no earlier amortization of
principal than the amortization contemplated by the applicable maturity date of
the Supported Debt (any such date, a “Maturity Date”) and (y) permits the Parent
Guarantor, at its sole discretion, to provide a guarantee of collection of the
Refinancing Supported Debt, on the same terms and subject to the conditions set
forth herein.

(b)    Extinguishment of Supported Debt. PBF Logistics LP shall use commercially
reasonable efforts to extinguish any applicable outstanding Supported Debt on
the Maturity Date. PBF Logistics LP shall release the Parent Guarantor from any
liability or obligation under this Agreement related to the Supported Debt on
the applicable Maturity Date for such Supported Debt and shall enter into and
execute such documents and instruments as the Parent Guarantor may reasonably
request in order to evidence such release.

(c)    Finance Corp. Prior to the Maturity Date of the Supported Debt, Finance
Corp shall continue to have no material assets or any liabilities, other than as
a named co-issuer of debt securities of PBF Logistics LP and, in accordance with
the provisions of the Finance Corp Acknowledgement Agreement, shall not have any
liability with respect to the Supported Debt.

 

6



--------------------------------------------------------------------------------

12.    Covenants of Parent Guarantor.

(a)    Net Worth. The Parent Guarantor hereby represents to PBF Logistics LP
that it will maintain net assets (excluding any interest in PBF Logistics LP
held directly or indirectly by the Parent Guarantor) with a fair market value
equal to or greater than the sum of (i) the aggregate principal amount of the
Supported Debt and (ii) the aggregate principal amounts guaranteed under the
Other Guarantees (without duplication of any reduction in the determination of
net assets on account of such guarantees). In the event the Parent Guarantor
disposes of, transfers or conveys any of its material assets (except with
respect to distributions permitted in
Section 12(b) below) (the “Disposed Assets”) and such disposal, transfer, or
conveyance causes the Parent Guarantor to be unable to make the representation
in the previous sentence on a pro forma basis, the Parent Guarantor shall
promptly replace the Disposed Assets with assets having a net fair market value
(after taking into account any indebtedness to be assumed by the Parent
Guarantor in connection with any such transaction) sufficient to enable the
Parent Guarantor to be able to make the representation in the previous sentence
on a pro forma basis. Parent Guarantor shall provide a certificate (the “NAV
Certificate”) to PBF Logistics LP and the Trustee on an annual basis (beginning
on the first anniversary of this Agreement and until the Guaranteed Obligations
or the Supported Debt, as the case may be, have been paid in full) providing
that it is in full compliance with this Section 12(a).

(b)    Distributions. The Parent Guarantor shall be entitled to make
distributions of available cash with respect to its equity interests provided
the Parent Guarantor shall not make a distribution of cash or property to the
extent such distribution would constitute a Fraudulent Conveyance (as defined in
Section 14) in light of the Parent Guarantor’s obligations under this Guarantee
or Other Guarantees or otherwise impair the Parent Guarantor’s ability to
satisfy its obligations under this Guarantee or Other Guarantees.

13.    Covenants of PBF Logistics LP and the Parent Guarantor to Maintain Tax
Treatment. For so long as this Agreement is in effect, PBF Logistics LP and the
Parent Guarantor hereby agree that:

(a)    It is the intent of the parties to treat the Parent Guarantor as the sole
partner bearing the economic risk of loss with respect to the Supported Debt
pursuant to Treasury Regulation § 1.752-2 and, for federal income tax purposes,
PBF Logistics LP as the sole borrower. Neither PBF Logistics LP nor any partner
of PBF Logistics LP shall take a position inconsistent with such treatment
unless otherwise required by a change in applicable law after the date hereof.

(b)    It is the intent of the parties, that any distribution to the Parent
Guarantor by PBF Logistics LP of any portion of the proceeds of the Supported
Debt be treated as a distribution under Section 731 of the Internal Revenue Code
of 1986, as amended (the “Code”), and neither PBF Logistics LP nor any partner
of PBF Logistics LP shall take a position inconsistent with such treatment
unless otherwise required by a change in applicable law after the date hereof.

(c)    Neither PBF Logistics LP nor the Parent Guarantor shall (i) modify this
Agreement so as to eliminate or limit the ultimate recourse liability (for
purposes of Section 752 of the Code) of the Parent Guarantor with respect to the
Supported Debt, or (ii) except as required by the Senior Notes Indenture, cause
or permit any other corporation, partnership, person or entity to assume,
guarantee, indemnify against or otherwise incur any liability with respect to
any Supported Debt.

 

7



--------------------------------------------------------------------------------

(d)    In the event a subsidiary of PBF Logistics LP that is regarded as
separate and apart from PBF Logistics LP for U.S. federal income tax purposes
becomes a Subsidiary Parent Guarantor (as such term is defined in the Senior
Notes Indenture) of the Supported Debt or otherwise guarantees the Supported
Debt, the Parent Guarantor agrees to indemnify such subsidiary for any amounts
that the subsidiary is required to pay pursuant to its guarantee of the
Supported Debt.

(e)    In the event a partner of PBF Logistics LP guarantees or otherwise incurs
any liability with respect to the Supported Debt, the Parent Guarantor agrees to
indemnify such partner for any amounts that the partner is required to pay
pursuant to its guarantee or liability with respect to the Supported Debt.

14.    Fraudulent Conveyance. Notwithstanding any provision of this Agreement to
the contrary, it is intended that neither this Agreement nor the guaranty of
collection provided for herein constitute a Fraudulent Conveyance (as defined
below). Consequently, the Parent Guarantor agrees that if this Guarantee would,
but for the application of this sentence, constitute a Fraudulent Conveyance,
this Agreement (and the guaranty of collection provided for herein) shall be
valid and enforceable only to the maximum extent that would not cause this
Agreement (and the guaranty of collection provided for herein) to constitute a
Fraudulent Conveyance, and this Agreement shall automatically be deemed to have
been amended accordingly at all relevant times. For purposes of this Section 14,
the term “Fraudulent Conveyance” means a fraudulent conveyance under Section 548
of the United States Bankruptcy Code or a fraudulent conveyance or fraudulent
transfer under the provisions of any applicable fraudulent conveyance or
fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

15.    Representations and Warranties. The Parent Guarantor represents and
warrants that

(a)    it (i) is duly formed, validly existing and, as applicable, in good
standing under the Laws of the jurisdiction of its formation and (ii) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to execute, deliver and perform its
obligations under this Agreement;

(b)    the execution, delivery and performance by the Parent Guarantor of this
Agreement (i) have been duly authorized by all necessary organizational action,
and (ii) do not and will not (A) contravene the terms of its organizational
documents; (B) conflict in any material respect with or result in any material
breach or contravention of (1) any material contractual Obligation to which it
is a party or affecting it or its properties or (2) any order, injunction, writ
or decree of any governmental authority or any arbitral award to which it or its
property is subject; or (D) violate any material law applicable to it or its
property in any material respect;

 

8



--------------------------------------------------------------------------------

(c)    no material approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any governmental authority or any other Person
is necessary or required in connection with (i) the execution, delivery or
performance by, or enforcement against, the Parent Guarantor of this Agreement
or (ii) the exercise by the Trustee (on behalf of the Holders) of their rights
hereunder except for authorizations, approvals, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect;

(d)    this Agreement when delivered hereunder, will have been, duly executed
and delivered by the Parent Guarantor and constitutes a legal, valid and binding
obligation of the Parent Guarantor, enforceable against the Parent Guarantor in
accordance with its terms, subject to the effect of any applicable bankruptcy or
insolvency laws and other laws affecting creditors’ rights generally, concepts
of reasonableness and general equitable principles; and

(e)    by virtue of the Parent Guarantor’s relationship with the Issuers, the
execution, delivery and performance of this Agreement is for the direct benefit
of the Parent Guarantor and the Parent Guarantor has received adequate
consideration for this Agreement.

16.    Expenses; Indemnity.

(a)    The Parent Guarantor hereby agrees to pay all reasonable and documented
fees and out-of-pocket costs and expenses of the Trustee and the Holders in
connection with the enforcement of this Agreement.

(b)    THE PARENT GUARANTOR SHALL INDEMNIFY THE TRUSTEE, EACH HOLDER AND EACH
RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE (WHICH MAY INCLUDE
THE REASONABLE AND DOCUMENTED COST OF EXTERNAL COUNSEL (SUBJECT TO THE
LIMITATIONS SET FORTH BELOW)) INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY
INDEMNITEE BY ANY PERSON (INCLUDING THE PARENT GUARANTOR) OTHER THAN SUCH
INDEMNITEE AND ITS RELATED PARTIES ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, THE PERFORMANCE BY
THE PARENT GUARANTOR OF ITS OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, OR, IN THE CASE OF THE TRUSTEE AND ITS RELATED
PARTIES ONLY, THE ADMINISTRATION OF THIS AGREEMENT, OR (II) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY THE PARENT GUARANTOR, AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE GROSS
NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY, AS TO ANY

 

9



--------------------------------------------------------------------------------

INDEMNITEE, SHALL NOT BE AVAILABLE UNDER THIS SECTION 16(B) TO THE EXTENT THAT
SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES CONSTITUTE
GUARANTEED OBLIGATIONS (WHICH GUARANTEED OBLIGATIONS SHALL BE GOVERNED BY THE
OTHER PROVISIONS OF THIS AGREEMENT); PROVIDED FURTHER THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR ITS RELATED
PARTIES OR (Y) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM A DISPUTE AMONG OR BETWEEN
INDEMNITEES AND NOT INVOLVING (I) ANY ACT OR OMISSION OF THE PARENT GUARANTOR OR
(II) SUCH INDEMNITEE’S CAPACITY OR ROLE AS THE TRUSTEE, AS APPLICABLE.

(c)    All amounts due under this Section 16 shall be payable not later than ten
Business Days after written demand therefor accompanied by reasonably detailed
supporting documentation. The agreements in this Section 16 shall survive the
repayment, satisfaction or discharge of the Supported Debt and all other amounts
payable under the Senior Notes Indenture and the Notes and the resignation or
removal of the Trustee under the Indenture. No Indemnitee shall be liable to any
Issuer Party, their Affiliates or any other Person, and the Issuer Parties and
their Affiliates will not be liable to any Indemnitee, its Affiliates or any
other Person, for any claim on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, or any
agreement or instrument contemplated hereby or the transactions contemplated
hereby or thereby; provided that, nothing contained in this Section 16(c) shall
limit the Issuers’ indemnification obligations with respect to indirect,
consequential or punitive damage claims, to the extent of the indemnification
provided in Section 16(c) (but only to the extent asserted against any
Indemnitee by a third party (other than another Indemnitee)). No Indemnitee
referred to in Section 16(b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the transactions contemplated hereby other
than for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

17.    Miscellaneous.

(a)    This Agreement and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

10



--------------------------------------------------------------------------------

(b)    The Parent Guarantor irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Trustee, the Holders or any Related Party of the foregoing in any way
relating to this Agreement in any forum other than the courts of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
state court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that the Trustee or the
Holders otherwise have to bring any action or proceeding relating to this
Agreement against the Parent Guarantor or any of its properties in the courts of
any jurisdiction.

(c)    This Agreement shall inure to the benefit of and be binding upon the
Parent Guarantor and its successors and assigns and the Trustee and the Holders
and their respective successors and assigns.

(d)    This Agreement constitutes the entire agreement of the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral or written, between the parties related thereto.

(e)    Each reference herein to the Parent Guarantor shall be deemed to include
the successors and assigns of the Parent Guarantor, all of whom shall be bound
by the provisions of this Agreement.

(f)    This Agreement is for the benefit only of the Trustee and the Holders,
shall be enforceable by them alone, is not intended to confer upon any third
party any rights or remedies hereunder, and shall not be construed as for the
benefit of any third party.

(g)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11



--------------------------------------------------------------------------------

18.    Miscellaneous.

(a)    This Agreement may not be modified or amended except by an instrument or
instruments in writing signed by the Parent Guarantor and the Issuers and notice
thereof shall be promptly delivered to the Trustee.

(b)    Except as otherwise expressly provided herein, notices and other
communications to each party provided for herein shall be in writing and shall
be delivered by hand or overnight courier service, mailed or sent by facsimile
to the address set forth below or such other address provided from time to time
by such party.

 

If to the Parent Guarantor: PBF Energy Company LLC One Sylvan Way, Second Floor
Parsippany, NJ 07054 Attn: John Luke Telecopy No: (973) 455-7500

Email: john.luke@pbfenergy.com

 

with a copy, which shall not constitute notice, to:

PBF Energy Company LLC One Sylvan Way, Second Floor Parsippany, NJ 07054 Attn:
General Counsel Telecopy No: (973) 455-7500 If to the Trustee:

Deutsche Bank Trust Company Americas

Trust & Agency Services

60 Wall Street, 16th Floor

Mail Stop: NYC60-1630

New York, New York 10005

Attn: Corporates Team Deal Manager – PBF –

Indenture dated May 12, 2015

Fax: 732-578-4635

with a copy to:

Deutsche Bank Trust Company Americas

c/o Deutsche Bank National Trust Company

Trust & Agency Services

100 Plaza One, Mailstop JCY03-0699

Jersey City, New Jersey 07311

Attn: Corporates Team Deal Manager – PBF –

Indenture dated May 12, 2015

Fax: 732-578-4635

 

12



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).

(c)    If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and
(ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(d)    This Agreement may be executed in one or more counterparts, and each
counterpart, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same instrument.

(e)    In the performance of its obligations hereunder, the Trustee shall have
all of the rights, benefits, protections, indemnities and immunities afforded to
it pursuant to the Indenture.

(f)    For the avoidance of doubt, the Guarantor hereby confirms that the
Original Guaranty (i) remains in full force and effect notwithstanding this
Agreement, (ii) for purposes of the supplemental indenture, is extended to
guaranty the additional $150 million aggregate principal amount of Supported
Debt and (iii) shall constitute the legal, valid, binding and enforceable
obligations of the Parent Guarantor.

[Signatures begin on next page.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

PBF ENERGY COMPANY LLC, as Parent By:  

/s/ John Luke

Name:   John Luke Title:   Treasurer PBF LOGISTICS LP By:   PBF Logistics GP
LLC, its general partner By:  

/s/ John Luke

Name:   John Luke Title:   Treasurer PBF LOGISTICS FINANCE CORPORATION By:  

/s/ John Luke

Name:   John Luke Title:   Treasurer

 

[Signature Page to Guaranty of Collection]



--------------------------------------------------------------------------------

ACKNOWLEDGED: DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee By:   Deutsche
Bank National Trust Company By:  

/s/ Irina Golovashchuk

Name:   Irina Golovashchuk Title:   Vice President By:  

/s/ Jeffrey Schoenfield

Name:   Jeffrey Schoenfield Title:   Vice President

 

[Signature Page to Guaranty of Collection]